Exhibit 10.8

 

REVOLVING LINE OF CREDIT NOTE

 

FOR VALUE RECEIVED, Clyra Medical Technologies, Inc.,  a California  corporation
(“Borrower”) promises to pay to Vernal Bay Capital Group, LLC, a California
limited liability company (the “Lender”), or to order, the principal sum of One
Million Dollars ($1,000,000) or the aggregate unpaid principal amount of all
Advances made by Lender to Borrower pursuant to the terms of a Revolving Line of
Credit Agreement dated June 30, 2020 (the “Loan Agreement”), together with
interest thereon from the date each advance is made until paid in full. All
capitalized terms used in this Revolving Line of Credit Note (this “Promissory
Note”) shall have the meaning given to them in the Loan Agreement.

 

1.     Maturity.   Unless otherwise accelerated pursuant to the Loan Agreement,
the principal, any unpaid accrued interest and other charges and fees, shall be
due and payable one (1) year from the Effective Date (the “Maturity Date”).
 Notwithstanding the foregoing, the entire unpaid principal sum of this
Promissory Note, together with accrued and unpaid interest thereon, shall become
immediately due and payable upon the Event of Default as set forth in the Loan
Agreement.

 

2.     Payments Prior to Maturity. For the first 180 days after the Effective
Date, no later than the 10th day of the month, Borrower shall pay to Lender an
amount equal to thirty percent (30%) of Gross Product Sales for the prior month,
and after 180 days, it shall pay sixty percent (60%) of Gross Product Sales, for
the purpose of repaying principal, interest, and other amounts due to Lender
hereunder.

 

3.     Interest.  All sums advanced pursuant to this Agreement shall bear
interest from the date each Advance is made until paid in full at an interest
rate of fifteen percent (15%) simple interest per annum (the “Interest
Rate”). Interest will be calculated on a basis of a 360-day year and charged for
the actual number of days elapsed. In addition to the payments made pursuant to
Section 2 above, Borrower shall make monthly payments to Lender on the tenth day
of each calendar month equal to all accrued interest for the immediately
preceding month.

 

4.     Default Interest.  Notwithstanding the foregoing, upon the occurrence of
an Event of Default hereunder or the Loan Agreement, the Interest Rate shall
immediately increase to the lesser of ten percent (10%) over the Interest Rate
set forth in Section 3 above or the highest rate allowable under applicable law,
and shall continue at such rate, both before and after judgment, until all
amounts due under this Note and the Loan Agreement have been repaid in full and
all of Borrower’s other obligations to Lender under the Loan Documents have been
fully paid and discharged.

 

5.     Interest Payments; Repayment.  Interest on the then outstanding principal
balance shall be payable on a monthly basis commencing 30 days after the
Effective Date, and continuing each month thereafter.   The entire unpaid
principal balance, together with any unpaid accrued interest and other unpaid
charges or fees hereunder, shall be due and payable on the Maturity Date.
 Payment shall be made to the Lender at such place as the Lender may, from time
to time, designate in lawful money of the United States of America.  All
payments received hereunder shall be applied as follows: first, to any late
charge; second, to any costs or expenses incurred by Lender in collecting such
payment or to any other unpaid charges or expenses due hereunder; third, to
accrued interest; fourth, to principal; and fifth, the balance, if any, to such
person entitled thereto; provided, however, upon occurrence of an Event of
Default, a Lender may, in its discretion, change the priority of the application
of payments as it deems appropriate.  

 

6.     Prepayment.  Borrower may pre-pay the sums due under this Promissory
Note, in whole or in part, at any time from time to time, without penalty or
premium, subject to the requirements provided in the Loan Agreement.

 

- 1 -

--------------------------------------------------------------------------------

 

 

7.     Collateral; Security.  As security for all obligations of Borrower to
Lender, the Loan Agreement and this Promissory Note shall be secured by the
inventory of the Borrower. In order to facilitate the Security for this Credit
Line the Borrower shall file a UCC-1 in the name of the Borrower to be held as
Security.  In case of an Event of Default the Lender may foreclose on the
collateral.

 

8.     Default.  Upon and after the occurrence of an Event of Default (as set
forth in the Loan Agreement), this Note may, at the option of Lender and without
further demand, notice or legal process of any kind, be declared by Lender, and
in such case shall immediately become, due and payable.

 

9.     Waiver.  Demand, presentment, protest and notice of non-payment and
protest, notice of intention to accelerate maturity, notice of acceleration of
maturity and notice of dishonor are hereby waived by Borrower.  Subject to the
terms of the Loan Agreement, Lender may extend the time of payment of this Note,
postpone the enforcement hereof, grant any indulgences, release any party
primarily or secondarily liable hereon, or agree to any subordination of
Borrower’s obligations hereunder without affecting or diminishing Lender’s right
of recourse against Borrower, which right is hereby expressly reserved.

 

10.     Transfer; Successors and Assigns. The terms and conditions of this
Promissory Note shall inure to the benefit of Lender and its assigns and be
binding upon Borrower and its successors. This Note is intended to be a
negotiable instrument, and Lender may assign this Note upon surrender of the
original Promissory Note for registration of transfer, duly endorsed, or
accompanied by a duly executed written instrument of transfer pursuant to the
California Commercial Code. Thereupon, a new note for the same principal amount
and interest will be issued to, and registered in the name of, the transferee.
Interest and principal are payable only to the registered Lender of this
Promissory Note.

 

11.     Governing Law. This Promissory Note and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law. Any dispute
related to this Note shall be resolved exclusively by arbitration in accordance
with the Loan Agreement.

 

12.     Notices. All notices, requests, demands and other communications under
this Promissory Note, shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given or three (3) business days after mailed to the party to whom notice
is to be given, by first-class mail, registered, or certified, postage prepaid
and properly addressed as set forth in the Loan Agreement or otherwise known by
the holder hereof as the last known address of Borrower.

 

13.     Amendments and Waivers.  The terms of this Note may be amended only in
writing signed by Borrower and Lender. This Note, together with the Loan
Agreement, constitutes and contains the entire agreement between and among the
parties regarding the subject matter hereof, and supersedes and replaces all
prior agreements, promises and understandings, whether written or oral, proposed
or otherwise, regarding the subject matter hereof.

 

14.     Action to Collect on Note. If action is instituted to collect on this
Promissory Note, the Borrower promises to pay all costs and expenses, including
reasonable attorney’s fees, incurred in connection with such action.

 

15.     Loss of Note. Upon receipt by the Borrower of evidence satisfactory to
it of the loss, theft, destruction or mutilation of this Promissory Note or any
Promissory Note exchanged for it, and indemnity satisfactory to the Borrower (in
case of loss, theft or destruction) or surrender and cancellation of such
Promissory Note (in the case of mutilation), the Borrower will make and deliver
in lieu of such Promissory Note a new Note of like tenor.

 

- 2 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Revolving Line of Credit Note is executed as of June
30, 2020.

 

  Borrower

     

  Clyra Medical Technologies, Inc.

 

 

/s/Steven V. Harrision

 

 

  By: Steven V. Harrison, President

 

 

- 3 -